Title: To James Madison from Horatio Gates Spafford, 8 April 1824
From: Spafford, Horatio Gates
To: Madison, James


        
          Respected Friend,
          Troy, N.Y., 4 Mo. 8, 1824.
        
        As I once spoke or wrote to thee concerning a Gazetteer & Geography of the State of Virginia, I am anxious to have thee see my Gaz. & Geog. of New York, just published. It is a 3 dollar volume, octavo, 620 pages, & I wait thy instructions how to send it. When thou hast examined it, I should very much like to know thy opinion of it, particularly as to the freedom I have used in speaking of many matters besides mere Topography. My object has been a manly frankness, such as I think becomes a Republican, aiming only at truth.
        I am soon to engage in a History of our Canals, for which I have collected the materials. Very respectfully, thy friend,
        
          Horatio Gates Spafford.
        
      